       Case: 3:16-cv-00738-wmc Document #: 60 Filed: 07/08/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WISCONSIN
                                      Case No. 16-cv-738




Gregory Patmythes,
Plaintiff-Appellant,


                                                             NOTICE OF APPEAL
               v.

City of Madison,
Defendant-Appellee.




Notice is given that the pro se1 plaintiff, reluctant,2 Gregory Patmythes, appeals to the
United States Court of Appeals for the Seventh Circuit from the summary judgment
entered in this action on June 13, 20183 and subsequent4 motions properly and timely
filed on July 12, 2018.




1Because places of public accommodations (lawyers) willfully fail to make reasonable
modifications in policies, practices, or procedures, when such modifications are necessary to
afford such services, privileges, advantages, or accommodations to individuals with disabilities
and the failure to take such steps as may be necessary to ensure that no individual with
a disability is excluded, denied services, segregated, or otherwise treated differently, unless the
entity can demonstrate that taking such steps would fundamentally alter the nature of the good,
service, privilege, advantage, or accommodation being offered or would result in an undue
burden. 42 USC §12181, §12182.
2
  But for disability discrimination by lawyers (places of public accommodations) Patmythes
would have been represented and this appeal would be unnecessary.
3 FRCP Rule 6(a)(1)(A) – Excludes the day of the event that triggers the period.
4
  Because I am pro se I was uncertain which to rule to follow for a motion to reconsider, in order
to appeal and the District Clerk’s only response was something to the effect of not being able to
give legal advice.
       Case: 3:16-cv-00738-wmc Document #: 60 Filed: 07/08/20 Page 2 of 2



The properly and timely filed subsequent motions5 were decided and entered 666 days
later May 8, 2020.6 The judgement is appealable.

Twenty days later on May 28, 2020, the totally and permanently disabled reluctant pro
se Plaintiff-Appellant Patmythes7 properly and timely filed a motion to extend filing the
Notice of Appeal that motion was granted on May 29, 2020 and the Notice of Appeal is
due on July 8, 2020.

This Notice was filed electronically in the ECF/ECM with the District Court.

                                                 Dated and signed this 8th day of July 2020.

                                                                                 Madison, WI




                                                                          /s/ Gregory Patmythes
                                                                        Gregory Patmythes,
                                                        Reluctant, Totally and Permanently
                                                                            Disabled Pro Se
                                                                      3614 Stonebridge Dr.
                                                                         Madison, WI 53719




5
 The motion(s) were filed with the intent of being able to appeal to the Circuit Court.
6 Comparatively the summary judgment was entered in a rush at a mere 84 days.
7Patmythes has long met the criterion found in Chapter 3.04 of the SSDI Blue Book and that

status was officially recognized by SSA and Wisconsin Retirement System in 2018.
